& N

oC O&O SN BO MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

JAN 2 2 2020

ERK, U.S,

CL DISTRIC
EASTRN DISTRICT OF CALIFOUNIA
uu K ]

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SAN JOAQUIN COUNTY EMPLOYEES’ ) CASE NO. 2:18-cv-02042-JAM-CKD
RETIREMENT ASSOCIATION, )
) PRESSED) ORDER REGARDING
Plaintiff, ) CROSS-MOTIONS FOR SUMMARY
). JUDGMENT AND PARTIAL SUMMARY
VS. ) JUDGMENT
)
) Date: December 10, 2019
TRAVELERS CASUALTY AND SURETY ) Time: 1:30 p.m.
COMPANY OF AMERICA, Location: Courtroom 6, 14" Floor L
Defendant. )
)
).
)

 

Plaintiff San Joaquin County Employees Retirement Association (“SJCERA”) filed a motion for
partial summary judgment on October 25, 2019 on the issue of whether Travelers Casualty and Surety
Company of America (“Travelers”) had a duty to defend SJCERA in an underlying lawsuit entitled
Allum y. San Joaquin County Employees’ Retirement Association! under the terms of an insurance

policy issued by Travelers. Travelers filed a motion for summary judgment on November 8, 2019 as to

 

' San Joaquin County Superior Court case no. STK-CV-UBC-2017-10696.

1
[PROPOSED] ORDER REGARDING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
PARTIAL SUMMARY JUDGMENT

 

57309760.v1
o Oo JN DBO OH FF N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

all of SJCERA’s claims for relief in this action, including breach of contract, declaratory relief, and
breach of the implied covenant of good faith and fair dealing, and as to SICERA’s claim for punitive
damages.

On December 10, 2019, the Court held oral argument on the above-referenced cross-motions of
SJCERA and Travelers. Present for San Joaquin was its counsel James H. Vorhis and Ashley K.
Dunning of Nossaman LLP and present for Travelers was its counsel Nicholas J. Boos of Maynard
Cooper & Gale, LLP.

After considering all of the moving, opposition, and reply papers in connection with the above-
referenced cross-motions, the documents, exhibits, and evidence filed and lodged in connection with
those motions, and oral argument of counsel at the hearing:

IT IS HEREBY ORDERED that, for the reasons set forth in this Court’s December 10, 2019 oral
decision, a copy of which is attached to this order as Exhibit 1, Travelers’ motion for summary judgment
is GRANTED in its entirety and SJCERA’s motion for partial summary judgment is DENIED.

IT IS SO ORDERED.

DATED: Son um 22, Z0Z0 A
) | HON. JOHN A. MENDEZ
UNITED STATES DISTRICT JUDGE

2

[PROPOSED] ORDER REGARDING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
PARTIAL SUMMARY JUDGMENT
57309760.v1

 
EXHIBIT 1
—_

Co Oo oO NO TN ek }D NM

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
- -000--

SAN JOAQUIN COUNTY Docket No. 18-CV-2042
EMPLOYEES' RETIREMENT

ASSOCIATION,
Sacramento, California
December 10, 2019

1:55 p.m.

Plaintiff,

TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA, |

)
)
)
)
)
)
V. )
)
) Re: cross-motions for summary
) judgment
)
)

Defendant.

TRANSCRIPT OF PROCEEDINGS
BEFORE THE HONORABLE JOHN A. MENDEZ
UNITED STATES DISTRICT JUDGE

APPEARANCES :

For the Plaintiff: NASSAMAN, LLP by
MS, ASHLEY K. DUNNING
50 California Street, 34th Floor
San Francisco, CA 94111

For the Defendant: MAYNARD COOPER & GALE, LLP by
MR, NICHOLAS J. BOOS
600 Montgomery Street, Suite 2600
San Francisco, CA 94111

Also present: JOHANNA SHICK
JASON MORRISH

JENNIFER COULTHARD, RMR, CRR
Official Court Reporter
501 I Street, Suite 4-200

Sacramento, CA 95814
jenrmrerr2@gmai 1 .com
(312) 617-9858

Mechanical steno - computer-aided transcription

 
oO Oo ON ON Fe WO NO =|

Nh BP WR RM NM HM Se | |= o2@ o& 2 oe ew h6umm—dhuer
an BR WwW NOH | FD OC DB NI DW TD BF WO NH =

 

SACRAMENTO, CALIFORNIA, TUESDAY, DECEMBER 10, 2019
: --000--
(In open court.)

THE CLERK: Calling civil 18-2042, San Joaquin County
Employees' Retirement Association v. Travelers Casualty and
Surety Company of America...

MS. VORHIS: Good afternoon, Your Honor; Jim Vorhis
and Ashley Dunning on behalf of the plaintiffs, San Joaquin
County Employees Retirement Association, which we'll call
SJCERA throughout for the sake of ease.

THE COURT: And I'11 call you San Joaquin.

MS. VORHIS: Or we'll call it San Joaquin.

We also have in the audience Johanna Shick from SJCERA
and Jason Morrish from the County of San Joaquin.

THE COURT: Okay.

MR. BOOS: Good afternoon, Your Honor; Nicholas Boos
on behalf of defendant Travelers.

THE COURT: Okay. This is on before the Court on
cross-motions. The plaintiff brought a motion for partial

_Summary judgment just on the duty-to-defend issue.

The defendants have challenged all claims, including
the duty-to-defend issue, declaratory relief, the implied
covenant of good faith and fair dealing and punitive damages.

This involves a claim by the County arguing that

Travelers was required to or had a duty to defend the county.

 
<> i °° EE © ° a DE © > EE ©] > ©)

mpm no mo NO NO NO | S| | | == =k se De de em
a fF WOW HD |= 0 486 FB nN ODO oO Fk OO ND —

 

They failed to do that in what is referred to throughout the
papers as the underlying action. That was an action filed in
2017. I just want to get the date right. It's also referred
to as the Allum, A-L-L-U M, litigation. We'll probably refer
to it throughout as the underlying litigation.

In terms of the history of this case, back in 2006 at
San Joaquin County the retirement association purchased
fiduciary liability insurance from Travelers. The policy was
meant to provide defense an indemnity protection to the county
for claims alleging breach of fiduciary duty or negligence,
error or omission. It was purchased to cover the period from
August 2016 to August 2017.

Travelers does not dispute that the policy included a
clause requiring them -- not requiring -- it to defend covered
claims. |

Central to this dispute, just focusing on the duty to
defend the breach of contract claim, central to this is whether
there are exclusions to that policy that permitted Travelers
not to honor its duty to defend; two, in particular, referred
to by the parties as a prior or pending litigation exclusion
and then what's referred to in the papers as an inadequate
funding exclusion.

Again, the underlying action, the Allum litigation,
was filed against the County in 2017. The lawsuit, the 2017 --

the underlying lawsuit stems from a settlement agreement that

 
[<> a © ©, ° i © > ©)  ~ © *  )

BRO RO RQ RO RO Rm mm me we ei ei ee ei klk
a F&F WO HO | DOD O BOB NN DO ON BR WD HBO =

 

was entered into back in 2001. It resolved a lawsuit that had
been filed in 1998 by a class of San Joaquin County employees
against the retirement association. In that 1998 litigation,
the plaintiffs sought to recover enhanced retirement benefits
that they believed were owed as a result of incorrect
calculations.

In order to resolve the 1998 litigation, a settlement
agreement was entered into, and it's that settlement agreement
that's at the heart of this issue before this Court.

In that 2001 settlement agreement, which resolved the
1998 litigation, the retirement association was required to
agree to give supplemental benefits to the members that had
sued them that had retired between April 1st, 1982 and 2001,
also referred to throughout the briefs as the post-'82
retirees. And so the retirement association, the County, was
required to create and fund a settlement reserve account in
order to fund the supplemental benefits.

So now we fast forward to 2017 and these post-'82
retirees file another lawsuit against the County Retirement
Association alleging breach of fiduciary duty by failing to pay
them the supplemental benefits that were promised and required
under the 2001 settlement agreement.

There are also allegations that the settlement reserve
was misapplied, the funds weren't properly applied. There's

that issue of whether the allegations really are that there was

 
oOo WON OO Re WO NS

ND NM NO HM DO NO | | | | | =| = =e => =
a F&F WH NO F|- FO O&O DB NN TF OO F&F WO HMO —

 

underfunding or not, I'11 get into that, but there are
allegations included in the underlying litigation concerning
the misuse or the improper allocation of funds.

Travelers -- the defense was tendered when the
retirement association was sued. Defense was tendered to
Travelers, Travelers declined coverage and contended that the
prior or pending exclusion applied. Travelers also alleged
that the inadequate funding exclusion applied as well.

There was a request for judicial notice, oral request
for judicial notice. The Court has granted those requests.
Obviously I had to take a look at the pertinent documents in
this case, including the '98 lawsuit, the settlement agreement
and the underlying litigation; although, for purposes of the
request for judicial notice, the Court would not take it as
true and wouldn't consider the allegations themselves, but I
needed to look at these documents. And the parties obviously
needed to make reference to them to see what exactly was
alleged in these documents and what was included in the
settlement agreement.

This is a classic:case ripe for summary judgment. It
really doesn't involve material issues of fact. It's really
presented to the Court and the parties are asking the Court to

interpret the insurance policy at issue. It's well established

- under California law that whenever a suit against an insured

alleges a claim that could subject the insurer to liability for

 
oo © OD NN ODO oO fF WO NY

Nh NM Rh NM DO NO AF HS SO FP Fe ere re er SS Oe
a fF WO HO |= FD Oo BN FO TD F&F WO NO

 

covered damages, an insurer must defend unless and until the
insurer can demonstrate by reference to undisputed facts that
the claim cannot be covered.

The insurer can, therefore, establish the absence of a
duty to defend when it shows that the underlying claim could
not come within the policy coverage by virtue of the scope of
the insuring clause or the breadth of an exclusion.

While clauses identifying coverage are interpreted
broadly in favor of the insured, exclusionary clauses are
interpreted narrowly against the insurer.

The burden rests upon the insurer to phrase exclusions
in clear and unmistakable language. The exclusionary clause
must, therefore, be conspicuous, plain and clear. This
requirement is especially forceful when the coverage portion of
the insurance policy would lead an insurer to reasonably expect
coverage for the claim purportedly excluded.

The burden is on the insured to establish that the
claim is within the basic coverage and on the insurer to
establish that the claim is specifically excluded.

In order to ascertain the scope of an exclusion, the
Court is required to first consider the coverage language of
the policy. The relevant coverage provisions in this policy
stated that Travelers will pay on behalf of the insured loss
for any claim first made during the policy period or if

exercised during the extended reporting period or runoff

 
> © © ° i ME ©> EL ©) EE © ©

. PO RN NM ND NO Poe Fe | | FP SFOdDUDoESohdaere dois =
an F&F Ww HNO |= DOD GO DB N OO TO FP WO NDP —

 

extended reporting period for a wrongful act.

The term "loss" is defined, the term “wrongful act" is
defined in the policy.

The language in the policy itself establishes a
reasonable expectation that the insured, in this case the
retirement association, will have coverage for any litigation
defense expenses associated with a breach of contractual duty,
and coverage will be found unless in this case the Court finds
that the inadequate funding exclusion or the prior opinion
exclusion conspicuously, plainly and clearly deprives the
insured of certain litigation defense expenses, such as not
adequately funding the settlement mandated reserve, will not be
covered.

So you turn to the language of taking up first the
prior impending litigation exclusion, and that exclusion states
as follows, quote, "The company," meaning Travelers in this
case, "will not be liable for loss for any claim based upon or
arising out of any fact, circumstance, situation, event or
wrongful act underlying or alleged in any prior or pending
civil proceeding against any insured as of a certain date. In
this case the parties agree that date is August 31st, 2005.

Travelers has argued in its motion that the plain
language of this exclusion and controlling authorities make
clear that it applies to bar coverage for the underlying

litigation, the 2017 litigation.

 
oCclUcOmUlUlUCUCDOWCUNCUCUDDTUCUOUCUCMRPALCUCCU OCI

No No No NO No No = = = _a-° =. = = — — =
nan F&F WD HO | 8D Oo DN FD OT FR W NYO —

 

The County has argued that this exclusion cannot bar
coverage because the underlying action, the 2017 lawsuit, is
not based upon or arising out of any fact, circumstance,
situation, event or wrongful act alleged in the 1998
litigation. |

Central to this dispute before this Court today is the
interpretation of the phrase "arising out of." That's usually
typical in most of these insurance policy interpretation cases.
The County has argued that this phrase "arising out of" should
be construed narrowly when included within an exclusion. The
County cites Charles E. Thomas Company versus Travelers America
Insurance Group in support of that argument.

Travelers argues, on the other hand, that the broad
interpretation of the "arising out of" term applies to both
coverage provisions and exclusions.

Travelers cites ai string of cases including, in
particular, Trenches, Inc. v. Hanover Insurance Company, a
Ninth Circuit case which states that in California "arising out
of" is construed broadly even if in an exclusion.

In looking at these cases and applying the cases to
this situation, this Court has found the cases cite by
Travelers to be more instructive and the Court has interpreted
the phrase “arising out of" a little more broadly and to mean
originating from, flowing from, incident to or having a

connection with.

 
oc Oo ON OO BR WO NR lS

DO RO RO nO RO = NO = = = = _ —_ = vy vy —=
nan FB WwW HO |= CO O© WBN DOD HD BR WO DYN =

 

Our next area of disagreement is how extensively the
relevant facts must overlap for an underlying action to, quote,
arise out of, closed quote, the 1998 litigation.

Again, the County’ Retirement Association argues that
both the 1998 complaint and the 2017 complaint must
substantially overlap with each other with regard to the
relevant facts for the exclusion to apply.

Travelers argues that the case relied on by their
retirement association is, in part, based on a First Circuit
case, which carries no weight or applicability in this court.

And they also argue that the California courts only
require a slight connection or incidental relationship between
the two lawsuits relying on a case Southgate Recreation Park
District v. California Association Park and Recreation
Insurance.

Again, the Court Finds Travelers’ argument to be more
persuasive and has analyzed the arguments in light of the
broader definition, which leads to ultimately the Court's view
that as Travelers has argued primarily in its reply that it's
undeniable that the underlying action, the 2017 lawsuit, grew
out of and has at least a slight connection with the
allegations in the 1998 action.

It seems clear to me it doesn't in any way that's not
ambiguous, it's not difficult to read that exclusion and

recognize that under the undisputed facts of this case there

 
o> © © © ° i. OE © > ©) ©

Ph DN PR ND PD NO | | FSF FSF Fe Fed Ss -srmdmr—s, =
an BP Ww NO F 9D Oo BoB nN OO TH FP WO DN =|

 

10

was a lawsuit filed in 1998. That lawsuit is settled only
because there's a settlement agreement that was completed in
2001, and the underlying litigation in 2017 arises directly out
of that 2001 settlement agreement. The 2001 settlement
agreement doesn't exist unless there's a 1998 lawsuit and it
just flows. These three documents just flow.

And I'm going to use Travelers arguments here because
I adopt them and found them to be -- I just agreed with the
arguments completely. Again, quoting from Travelers reply
brief, the Court adopts these arguments. "There can be no
question that the underlying action where the plaintiffs allege
that SJCERA wrongfully stopped paying them benefits agreed to
in the 2001 settlement agreement that resolved the 1998 action
has at least a slight connection to or incidental relationship
with the allegation of the 1998 action.

SJCERA makes a series of futile arguments trying to
remove the '98 action from the scope of the prior opinion
exclusion that attempts to distance the action by
characterizing it as involving allegations that SJCERA breached
its fiduciary duty and violated contractual obligations by
making certain decisions relating to its allocation of money to
SJCERA reserves that plaintiffs thought were dictated to occur
in a different manner under the 2001 settlement agreement,
which led to a suspension of the benefit agreed to in the 2001

settlement agreement.

 
(o> a < © © © a > ©) ©)

mm Ph PhP HM HO HO FP FS SF Fe SedhdL AaedUAserdDrOEZF | S|
non Bb DO HO | C0 O© DB NN TO Oo FF WO HO =

 

11

That characterization does not change the reality that
the plaintiffs in the underlying action sued SJCERA for not
paying the supplemental benefit agreed to in order to resolve
the allegations in the 1998 action.

Though the County argues that the supplemental benefit
established under the 2001 settlement agreement was a new
benefit, that is irrelevant as Travelers has argued. The prior
or pending exclusion includes coverage for any claim, quote,
based upon or arising out of any fact, circumstance, situation,
event, or wrongful act underlying or alleged in any prior or
pending civil proceeding against any insured as of or prior to
August 31st, 2001.

And "arising out" of requires only a slight connection
or incidental relationship. There is no requirement that the
parties and the harm be the same in the two actions.

Application of the exclusion does not depend on
whether the supplemental benefit should be characterized as
new. The supplemental benefit was established in the 2001
settlement agreement that resolved the 1998 action which
alleged that SJCERA incorrectly determined compensation for San
Joaquin County employees.

The County has argued that the prior or pending
exclusion should not apply because some prior policies issued
by Travelers included a prior or pending exclusion as well as

an exclusion for a specific type of benefit created by the 2001

 
oclUC OUmUCOmUCUNUCLUCOUCOCCULDROUOCULDN

mM Mm NON NYO NO NO | FSF F@F FPF FP SF Fe |e |= =
ao fF W NO F|F= OD 6 DB NN DO oO FF WO NO =

 

12

settlement agreement. That argument the Court -- as Travelers
argues goes nowhere because aside from the fact that it's not
based on the language of the policy at issue in this
litigation, overlapping exclusions do not render either
exclusion ambiguous or unenforceable.

And as Travelers points out, the County did not
attempt to respond to Traveler's discussion of Garamendi for
that point.

The County has complained that the prior or pending
exclusion is broad but the breath of the exclusion does not
render it unenforceable.

The California Supreme Court has recognized that a>
word with a broad meaning or multiple meanings may be used in
an insurance policy for that very reason, its breath to achieve
a broad purpose. |

And there's also no merit to the County's argument
that applying the prior or pending exclusion would render the
policy illusory.

As explained in Traveler's opening brief, an agreement
is illusory and there is no valid contract when one of the
parties assumes no obligation.

Applying the prior or pending exclusion does not

i}; render the policy illusory because it only removes coverage for

one type of claim. The exclusion does not apply to litigation

that was not pending prior to August 31st, 2005, or to claims

 
oO OW NCCOOlUlUlUCUOlmUCCUMUDALUCUCUOOUCULDN CU

NR PN PR Rh NM NYMO | =| 2 2 2 om eo oe er or
an & WwW NYO - 39D Oo DB Nn ODO OD FBR WD NYO =

 

13

that should not fall. within the scope of the exclusion.

There is, the Court finds without question, more than
a slight connection or incidental relationship between the 1998
plaintiffs' allegations that the County Retirement Association
incorrectly determined their compensation earnable and the
allegations in the underlying action that the County Retirement
Association wrongfully stopped paying the supplemental benefit
established to resolve the' 1998 action. The allegations of the
1998 action led to the settlement that created the post-'82
group, the supplemental benefit, and the directives as to how
to fund it, which are directly at issue in the underlying
action due to the County Retirement Association suspension of
payments of the benefit. :

The bottom line ig just I don't see any basis for not
finding that these lawsuits are related, such that the
exclusion applies. And I do find that Travelers didn't have a
duty to defend -- did not have a duty to defend under that
exclusion. |

Although I am not required to address the other
argument, the inadequate funding exclusion, I do want to
indicate to the parties that for purposes of completeness, I
did not find and do not find that that exclusion actually was
applicable. So I would not grant summary judgment on the basis
that the duty to defend was also excluded under the inadequate

funding exclusion.

 
So Oo GON OO oO SF CO NY

MPO MO NM NY NYO NO FF | AF Fe FE Fe se - | |
a fF WD NH |= 9 © OBO N DO oO F&F WO NHN —

 

14

In part, it's due to the allegations in the underlying
litigation, the 2017 litigation, that as the County Retirement
Association has argued it's not so much an allegation that
there was inadequate funding. It's really allegations, if you
read through that 2017 complaint, allegations that the money
was mismanaged. In fact, there are allegations in the
complaint itself that there was sufficient funding. Paragraph
22, the allegation is, in fact, there were funds available or
there would have been funds available had defendants not
illicitly redirected retirement funds or failed to allocate
funds according to the requirements of law in the defendant's
contract with class members.

Defendant goes on in the same paragraph defendants had
simply mismanaged and misallocated money the defendants owed to
the plaintiff class. Paragraph 23. In fact, there were funds
available or there would have been funds available had
defendants not illicitly redirected retirement funds. And
there are other allegations throughout, so I would not find
that this exclusion plainly and clearly precluded coverage for
inadequate funding, given these allegations in the underlying
litigation. |

So for those reasons, again, I would grant defendant's
motion for summary judgment on the breach of contract or the
duty to defend claim and deny plaintiff's motion for summary

judgment on that claim.

 
o> «© ©. ° a © > EE ©] ©.)

NO Pp NN WM DO HO | | FS FS a2 Arde -sodo-ashdo = =
no FPF WwW NO |= OD HO DB NN FO oO FSF WO DPS =

 

15

I'll get to the other claims, but I want to give the
parties an opportunity just to comment and complete the record,

make a record on the Court's decision with respect to that

‘first claim.

Mr. Vorhis, anything you want to add?

MS. VORHIS: Yes.; Absolutely, Your Honor. Thank you.

I wanted to clarify one point about the 1998
litigation that you mentioned about the recovery of enhanced
retirement benefits and that being the subject matter of that
1998 litigation, and that's not accurate. The 1998 litigation
was simply about asking the Court to determine what pay types
should be included in the statutory benefit formula. It was
not about the recovery of an enhanced benefit.

And I think this is important because when you
actually get to the 2001 settlement agreement, recognize that
it covers all retirees, past, present, future, and that there
are provisions within that settlement agreement that apply both
to this post-'82 group but also to active members of the County
of San Joaquin and future members.

And that's important because we've been focused on
paragraph 20 of that settlement agreement, and Travelers has
made some implied decisions about exactly what that applies to
in the context of the 1998 complaint. But right above it in
paragraph 19 they go on to provide a formula for benefits that

will be paid to active and future members.

 
—_

mM NO WM NM HF HO | 2 a2 =o 2a es a=&e ae ow em
ao FF Wo NH |= DOD O DOB NY ODO OO F&F WD NYO =|

oOo oD NN OOO OUOlmlUMDADLULULUALLUDN

 

16

Now, what's really problematic about the scope of
potentially denying this decision on the prior impending
litigation exclusion is that it then would also implicate any
benefits-related litigation addressing active members, future
members. So as of 2001, if someone were to join the retired --
were to join the County of San Joaquin in 2004 and retire in
2008 and then had a problem with their benefits, under
Travelers' interpretation of this prior impending litigation
exclusion, that would be barred, and that is why we've made the
argument about the illusory coverage but also the importance of
the overlapping exclusions.

Obviously this supplemental sick bank exclusion that
was included in the first seven years of Travelers coverage for
SJCERA was expressly called out and he -- Mr. Boos and
Travelers cited to Garamend7.

The important point, from our perspective, is the
reasonable expectation of San Joaquin where they have one
benefit created by a 2001 settlement agreement that is
expressly excluded and another that's not listed at all where
the application of this exclusion then bars essentially all
benefits related to litigation because the 1998 litigation was
to calculate pay types that are to be included in the
retirement formula for all:members. It's not just this one
subgroup.

I would also point out that the 2001 settlement

 
o Oo ON OO fF WO DY =|

NM NM NM NO: NYO NO FSF F|- Se |e ese ese es er me
oa fF W HO |= |FO Oo BB Nn DO TA FF WD NO —

 

17

agreement in paragraph 20, it does mention that it was to
resolve the matter, but it doesn't tie that out to anything in
particular from the 1998 litigation. It doesn't say: This is
because of retroactive benefits to be paid for a particular
subgroup of retirees. And that's important because there are
retirees that are members of the post-'82 group that were not
entitled to any benefits in 1998. They had no cause of action
in 1998 whatsoever. A supplemental benefit was created in 2001
anew. So can claims raised by someone who had no actual claim
in 1998 be barred? And I understand Your Honor's point about
the phrase "arising out of" being broad. We cited to Charles
Thomas, which was not in the context of a prior impending
litigation exclusion.

I would point to a different case that was cited by
Travelers, and that's the Medi77 case, Medi77. And there's
some language there that I think is really important and that
says -- if I can find it -+ the provision will shift between
clarity and ambiguity with changes in the event at hand. Under
the circumstances here we do not find the breach of the
contract exclusionary language to be ambiguous.

The important point is that the clarity or ambiguity
of a particular term will depend on precisely what type of
exclusion it's in. "Arising out of" may be a very broad
statement, but if you actually look at the cases that both

parties cited, which would include ML Direct and Bensalem and

 
oOo © GO N OO COD fF Oo NY =

mp NM OO NY MS ND |= =| 32 A292 S| om ae Ss = =
ano fF WwW NH |= GO O DAN DOD AoA F&F WB NY =|

 

18

Catlin Speciality and Juszkiewicz, all of them actually required
that there be overlapping underlying wrongful conduct, which is
clearly not the case here.

The 1998 litigation was brought because there was a
California Supreme Court decision and a group of members of
SJCERA wanted to determine what pay types are going to be
included in other statutory benefit formula.

The Allum litigation or the underlying litigation that
we've been talking about today is about how SJCERA accounts for
its or how it allocates its reserves within the system.

Obviously this is not something they would have
contemplated when ourchasing the insurance, that if they had a
statutory benefit piece of litigation that addressed every
member of its system that it would be sued 15 years -- 15 years
later regarding its methodology for allocating reserves and
that it would somehow bar coverage because earlier -- and, of
course, that litigation relates to something that's not part of
the statutory benefit formula, but how that would then be
barred by something from 20 years prior.

THE COURT: Mr. Boos, do you want to respond?

MR. BOOS: I'l] be brief, Your Honor. Thank you.

I don't want to rehash all the briefing. I think most

of Mr. Vorhis' arguments have been addressed in the briefing

‘already, you know, I obviously agree with the Court's

conclusion with respect to the prior impending exclusion. I

 
oO ON OOOO UR UU DCU

ND RP DO ND DO DO FSF FSF FPF Pe Pf F.2 - 7-2 2-5 =
oa fF WD NH |= 90D OO BOB N DO OH FP WO DYN =

 

19

will just say, as I did in the briefing and as Your Honor did,
that it is undeniable that the exclusion applies here based on
any plain reading of the relevant documents. It's impossible
to describe the underlying: action without concluding that it
falls within the exclusion. It just does.

With respect to the inadequate funding exclusion, you
know, obviously we disagree with that. We respect the Court's
decision, but unless Your Honor has any specific questions for
me .

THE COURT: Okay. No, I don't. I just wanted to give
each party an opportunity to make whatever comments you want to
make for purposes of the record.

In terms of the other claims, let me go through those
quickly, given the Court's decision on the duty to defend
issue. :

There is a declaratory relief claim. Travelers is
seeking summary judgment on that claim. The claim requests a
judicial determination of the retirement association's rights
and duties and a declaration that Travelers is obligated to
defend the retirement association under the policy for past
costs incurred and future costs that will be incurred related
to the underlying litigation.

The claim fails, as Travelers has argued, fails as a
matter of law because the Court has found that the retirement

association was not entitled to a defense, the Court's

 
a

Co Oo ODN Ol TN ek WO ULUNDlU

Mm h PM NM NH NO | =| = @& @& & 2a =a a om
an BR WO NO |-| DOD O DB NN OF OT BP WO HD —

 

20

determination that the prior impending exclusion precludes a
duty to defend and because of that determination, the
declaratory relief claim fails as a matter of law and summary
judgment is granted for Travelers on that claim.

On the breach of implied covenant of good faith and
fair dealing, the retirement association has alleged that
Travelers breached this obligation by failing to defend them in
the underlying litigation. Travelers has sought summary
judgment on this claim.

And when there is no duty to defend under the terms of
a policy, there can be no action for breach of the implied
covenant of good faith and fair dealing because the covenant is
based upon the contractual relationship between the insured and
the insurer. That's the Waller v. Truck Insurance Exchange,
Inc., case.

Accordingly, because this Court has found that there
was no duty to defend, the San Joaquin County Retirement
Association's claim for breach of implied covenant of good
faith and fair dealing also fails as a matter of law.

Even if the Court had determined that Travelers owed a
duty to defend, the Court would still find that this claim
fails and that summary judgment would be appropriate because it
must be demonstrated or shown that Travelers acted unreasonably
and without proper cause in its denial of coverage. An insurer

must engage in a conscious and deliberate act which unfairly

 
o> EE < © ©, i SE ©? DE ©) ©” ©

N Nh KN NO ND DO | FF 2 es => se se SE ER
ao fF WO ND | CO Oo BN FD DH BR WHO ND =

 

21

frustrates the agreed common purposes and disappoints the
reasonable expectations of the insured. The mistaken
withholding of benefits without more is merely a breach of
contract, not a breach of the implied covenant of good faith
and fair dealing.

There is absent from the undisputed facts in this case
any facts that would support a claim that Travelersi consciously
and deliberately acted to unreasonable deny coverage in this
case, and for that reason also, the claim would have failed and
does fail even if the Court had found that Travelers had a duty
to defend.

And then finally, there's a punitive damage claim in
this case which, given the Court's rulings on the other claims,
fails as a matter of law. And again, the Court also finds that
there was insufficient evidence of malice, suppression or fraud
or that Travelers unreasonably ignored its obligations under
the policy in this case.

Taking the evidence in light most favorable to the
plaintiff, there still would be no legal basis for a jury to
award punitive damages under the undisputed facts of this case.
So for that reason, summary judgment is granted. On that claim
as well, the Court, therefore, grants Travelers’ motion for
summary judgment in its entirety.

Any pretrial dates or trial dates are vacated.

Mr. Boos, if you want, I'm not going to prepare a

 
—_

<> °° °° i, OE > ©) ©”

 

22

written opinion. The Court's ruling here in court will stand
as the Court's order. If, for some reason, you want to have an
order on file, feel free to prepare one and get approval of the
plaintiff as to the form. But, again, the Court's order here
in court stands as the final order.

MR. BOOS: Thank you, Your Honor.

THE COURT: Okay. Thank you all.

MS. VORHIS: Thank you, Your Honor.

(Concluded at 2:32 p.m.)

CERTIFICATE

I certify that the foregoing is a true and correct

transcript of the record of proceedings in the above-entitled

matter.
/s/ JENNIFER L. COULTHARD December 14, 2019

DATE

JENNIFER L. COULTHARD, RMR, CRR
Official Court Reporter

 
oO oN KD A HS NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

moor OF SERVICE

STATE OF CALIFORNIA a
COUNTY OF SAN FRANCISCO ).

I am employed in the County of San Francisco, State of California. Iam over the age of 21 and
am not a party to the within action. My business address is Maynard, Cooper & Gale, LLP, 600
Montgomery Street, Suite 2600, San Francisco, California 94111. On the date indicated below, I served
the foregoing document described as:

[PROPOSED] ORDER REGARDING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
PARTIAL SUMMARY JUDGMENT

on the interested parties in this action by placing: [ ] the original document - OR- [X] a true and correct
copy thereof enclosed in sealed envelopes addressed as follows:

Ashley K. Dunning (e-mail: adunning@nossaman.com)
James H. Vorhis (e-mail: jvorhis@nossaman.com)
Aalia Taufiq (e-mail: ataufiq@nossaman.com)
NOSSAMAN LLP

50 California Street, 34th Floor

San Francisco, CA 94111

Telephone: (415) 398-3600

[x] | BY CM/ECF ELECTRONIC SERVICE: The following are registered CM/ECF users with the
Court and have consented to service through the Court’s automatic transmission of a notice of
electronic filing.

I declare that Iam employed in the office of a member who has been admitted to the bar of this
Court at whose direction the service was made. I declare under penalty of perjury under the laws of the
State of California that the foregoing is true and correct.

Executed on January 16, 2020, in San Francisco, California.

t
4 Day 5

3
[PROPOSED] ORDER REGARDING CROSS-MOTIONS FOR SUMMARY JUDGMENT AND
PARTIAL SUMMARY JUDGMENT
57309760.v1

 
